838 So.2d 1242 (2003)
William LAINE, Appellant,
v.
STATE of Florida, Appellee.
No. 1D01-4935.
District Court of Appeal of Florida, First District.
March 10, 2003.
Harold S. Richmond, Quincy, for Appellant.
Charlie Crist, Attorney General; Janelle Gillaspie, Assistant Attorney General, Office of the Attorney General, Tallahassee, for Appellee.
PER CURIAM.
We reverse appellant's conviction because there was insufficient evidence that it was appellant who committed the crime. See Pagan v. State, 830 So.2d 792, 803 (Fla.2002)(ruling that "if the State's evidence is wholly circumstantial, not only must there be sufficient evidence establishing each element of the offense, but the evidence must also exclude the defendant's reasonable hypothesis of innocence"). Accordingly, we remand with directions that the trial court vacate the judgment of conviction and order placing appellant on probation and enter a judgment of acquittal. See Hubbard v. State, 828 So.2d 494 (Fla. 1st DCA 2002).
REVERSED and REMANDED, with directions.
DAVIS, BROWNING and POLSTON, JJ., concur.